Exhibit 10.6

CERTIFICATE OF AMENDMENT TO

CERTIFICATE OF DESIGNATION

OF THE SERIES A JUNIOR PARTICIPATING PREFERRED STOCK

OF

GILEAD SCIENCES, INC.

John C. Martin and Mark L. Perry do hereby certify as follows:

 

ONE: The name of the corporation is Gilead Sciences, Inc., a Delaware
corporation (the “Corporation”).

 

TWO: The date on which the Certificate of Designation of Series A Junior
Participating Preferred Stock of the Corporation (the “Certificate of
Designation”) was filed with the Secretary of State of the State of Delaware was
November 30, 1994.

 

THREE: John C. Martin is the duly elected and acting President of the
Corporation and Mark L. Perry is the duly elected and acting Secretary of the
Corporation.

 

FOUR: The Board of Directors of the Corporation, acting in accordance with the
provisions of Sections 141, 151 of the General Corporation Law of the State of
Delaware and pursuant to the authority vested in the Board of Directors by the
Amended and Restated Certificate of Incorporation of the Corporation, as
amended, adopted resolutions amending the Certificate of Designation of the
Corporation as follows:

Section 1 shall be amended and restated to read in its entirety as follows:

“Section 1. Designation and Amount. Eight Hundred Thousand (800,000) shares of
Preferred Stock, $.001 par value per share, are designated “Series A Junior
Participating Preferred Stock” with the designations and the powers, preferences
and rights, and the qualifications, limitations and restrictions specified
herein (the “Junior Preferred Stock”). Such number of shares may be increased or
decreased by resolution of the Board of Directors; provided, that no decrease
shall reduce the number of shares of Junior Preferred Stock to a number less
than the number of shares then Outstanding plus the number of shares reserved
for issuance upon the exercise of outstanding options, rights or warrants or
upon the conversion of any outstanding securities issued by the Corporation
convertible into Junior Preferred Stock.”

 

FIVE: All other provisions of the Certificate of Designation shall remain in
full force and effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Gilead Sciences, Inc. has caused this Certificate of
Amendment to be signed by its President and attested to by its Secretary this
day of May 10, 2006.

 

GILEAD SCIENCES, INC. /s/ John C. Martin

John C. Martin

President

 

ATTEST: /s/ Mark L. Perry

Mark L. Perry

Secretary